            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

JAMES E. OLIPHANT                                         PLAINTIFF

v.                         No. 3:18-cv-33-DPM

FCA US LLC, formerly known as
Chrysler Group LLC                                     DEFENDANT

                                 ORDER
     Oliphant claims that his 2005 Dodge RAM pickup truck lost
power in an intersection while he was making a left turn, causing a
wreck in 2012. There was a problem in some trucks like his. In 2015,
Chrysler issued a recall notice. It said:
     Chrysler has decided that a defect, which relates to motor
     vehicle safety, exists in certain 2005 model year Dodge
     RAM trucks.

     The problem is . ..

     The rear axle pinion nut on your truck may have been built
     without an adhesive patch on the pinion nut threads. The
     lack of this adhesive patch could allow the rear axle pinion
     nut to loosen and/or the rear driveshaft to separate from
     the rear axle. A loose pinion nut could cause the rear axle
     to seize and a separated driveshaft could cause a loss of
     motive power. Either situation could cause a crash without
     warning.
NQ 29-1 at 6. Also in 2015, Chrysler agreed to related consent orders
from the National Highway Safety Administration.             Among other
violations, the company admitted that it had "failed to timely notify
vehicle owners of the existence of a defect . . . ." NQ 3 7-1 at 5. In this
case, Oliphant claims that Chrysler negligently and defectively
designed his pickup, is strictly liable for manufacturing a defective
product, and failed to warn him promptly about the defect involving
the rear axle pinion nut. He also pleads fraudulent concealment to
avoid a limitations bar. Chrysler seeks summary judgment, arguing
mainly that Oliphant has insufficient proof that his truck actually had
a defective part. St. Jude Medical, Inc. v. Lifecare International, Inc., 250
F.3d 587, 595 (8th Cir. 2001). Oliphant points to the recall notice, the
consent orders, and his affidavit, which (echoing the notice) says his
pickup lost power right before the wreck.
     Defect is the root issue. Oliphant' s pickup was sold for salvage
after the wreck. He has no expert testimony about the pinion nut on
his pickup's rear axle. Chrysler offers an affidavit from an in-house
engineer familiar with this mechanical problem. He says some, but not
all, 2005 RAMs had this defect. And whether the rear axle pinion nut
                                          O




loosened and either caused the rear axle to seize or the driveshaft to
separate can only be determined by a physical inspection of the RAM."
NQ 29-1 at 2. The engineer also explains various ways that a vehicle

could be tested to figure things out. Neither he nor anyone has done

                                    -2-
those inspections on Oliphant' s pickup. No one can do it now because
the vehicle no longer exists.
     Oliphant' s lack of expert testimony knocks a hole in his case. The
general rule is that a plaintiff must have this kind of proof on product
claims. Lakeview Country Club, Inc. v. Superior Products, 325 Ark. 218,
223-24, 926 S.W.2d 428, 431 (1996); Yielding v. Chrysler Motor Co., Inc.,
301 Ark 271, 274-76, 783 S.W.2d 353, 355-56 (1990). There's a res ipsa
loquitur-like exception: If common experience teaches that no accident
would have happened absent some defect, then a plaintiff can get to the
jury without an expert. E.g., Higgins v. General Motors Corporation, 287
Ark 390, 392, 699 S.W.2d 741, 743 (1985). But this exception is narrow,
and to take advantage of it, Oliphant must produce solid evidence
rebutting other causes. Oliphant' s affidavit about the wreck gains some
ground here. But he doesn't purport to be an engineer, and similar
testimony in the other Arkansas cases involving vehicles and sudden
accidents didn't suffice to create a jury issue. Yielding, 301 Ark. at 274-
76, 783 S.W.2d at 355-56; Williams v. Smart Chevrolet Co., 292 Ark 376,
380-82, 730 S.W.2d 479, 481-82 (1987); Higgins, 287 Ark. at 393, 699
S.W.2d at 743; Mixon v. Chrysler Corporation, 281 Ark. 202, 205-06, 663
S.W.2d 713, 714-15 (1984). The recall notice and consent orders support
Oliphant' s defect claims. All of this, though, does not fill the hole.
There's no evidence that every recalled RAM had a defective rear axle
pinion nut;   there's no evidence that most of them did. Taking the

                                    -3-
record, especially the recall notice and consent orders, in the light most
favorable to Oliphant, the most that can be reasonably concluded is that
his pickup may have had a defective rear axle pinion nut. Without
vehicle-specific evidence that it did, the jury would be left to guess
between the possibility that it did and the possibility that it didn't.
Driver error remains a possible explanation for the wreck, too. E.g.,
Yielding, 301 Ark. at 275, 783 S.W.2d at 355.         A guess between
possibilities can't support a verdict. Mixon, 281 Ark. at 205,663 S.W.2d
at 714.   Oliphant' s defective design/ negligence and strict liability
claims therefore fail as a matter of law.
     What about his warnings claim? Chrysler had a duty to warn
Oliphant about foreseeable risks involving his pickup.              Ethyl
Corporation v. Johnson, 345 Ark. 476, 481-84, 49 S.W.3d 644, 648-50
(2001). We know from the 2015 consent order that the company had,
by that point, failed to give its consumers timely notice of the problem
with some of these trucks. Arkansas presumes that consumers heed
clear warnings; and there's no evidence that Oliphant would have
ignored one. Compare Bushong v. Garman Co., 311 Ark. 228, 233-34, 843
S.W.2d 807, 810-11 (1992). Oliphant's truck was a 2005 model. His
wreck happened in 2012. The record is unclear exactly when Chrysler
had enough information to make problems from the defect foreseeable,
but it was some time before the NATSA's 2015 consent order. For
purposes of the current motion, the Court assumes that Chrysler had a

                                   -4-
duty to warn Oliphant about potential problems at some point before
his 2012 wreck. It didn't. The dispositive issue thus becomes whether
Chrysler's failure to warn was a proximate cause of this wreck.
Yielding, 301 Ark. at 274, 783 S.W.2d at 355. We're back to defect.
Unless the rear axle pinion nut on Oliphant' s pickup was defective, the
lack of a warning wasn't a proximate cause of his wreck. Causation is
usually for the jury, but becomes a question of law in certain
circumstances. Lovell v. Brock, 330 Ark. 206, 215, 952 S.W.2d 161, 166
(1997). Without proof sufficient to support a verdict about a defect in
this pickup truck, Oliphant' s no-warnings claim fails for lack of proof
about causation. Chandler v. Wal-Mart Stores Inc., 2016 Ark. App. 372,
at 12-13, 498 S.W.3d 766, 772.
                                 *   *     *
     Chrysler's motion for summary judgment, NQ 29, is granted.
Oliphant' s motion, NQ 30, to strike the in-house expert's second
affdavit-which attached the police report about Oliphant' s wreck and
his unsworn statement to his insurance company's adjuster-is denied
as moot.   The Court didn't consider the challenged affidavit or its
attachments in addressing Chrysler's motion for judgment as a matter
of law. FCA's motion to extend the discovery deadline, NQ 41, is also
denied as moot.




                                     -5-
So Ordered.


                    D.P. Marshall Jr.
                    United States District Judge




              -6-
